      CASE 0:20-cv-02155-JRT-LIB Doc. 78 Filed 06/17/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                       Civil No. 20-CV-2155 (JRT/LIB)
                       Civil No. 20-CV-2156 (JRT/LIB)
                       Civil No. 20-CV-748 (JRT/LIB)

           IN RE: HANSMEIER V. MCLAUGHLIN, ET AL., LITIGATION

PAUL HANSMEIER,

                 Plaintiff,                   FEDERAL DEFENDANTS’
      v.                                      MEMORANDUM IN SUPPORT
DAVID MACLAUGHLIN, BENJAMIN                   OF MOTION FOR FILING
LANGNER, ANDERS FOLK; and                     RESTRICTION
LOOKER’S GENTLEMEN’S CLUB, LLC,

                 Defendants.

AND

PAUL HANSMEIER,

                 Plaintiff,
      v.
DAVID MACLAUGHLIN, BENJAMIN
LANGNER, ANDERS FOLK; and
JOHN DOE,

                 Defendants.
AND

PAUL HANSMEIER,

                 Plaintiff,
      v.
DAVID MACLAUGHLIN, BENJAMIN
LANGNER, ANDERS FOLK; and
DI MA CORPORATION,

                 Defendants.
     CASE 0:20-cv-02155-JRT-LIB Doc. 78 Filed 06/17/21 Page 2 of 10




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                       Civil No. 21-CV-1167 (JRT/LIB)

PAUL HANSMEIER,

                Plaintiff,                      FEDERAL DEFENDANTS’
    v.                                          MEMORANDUM IN SUPPORT
DAVID MACLAUGHLIN, BENJAMIN                     OF MOTION FOR FILING
LANGNER, ANDERS FOLK; and                       RESTRICTION
PORTLAND CORPORATE CENTER, LLC,

                Defendants.




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                          Civil No. 21-CV-1426 (___/___)

PAUL HANSMEIER,

                  Plaintiff,                     FEDERAL DEFENDANTS’
     v.                                          MEMORANDUM IN SUPPORT
DAVID MACLAUGHLIN, BENJAMIN                      OF MOTION FOR FILING
LANGNER, ANDERS FOLK; and                        RESTRICTION
ASHTON PANKONIN,

                  Defendants.




                                     2
            CASE 0:20-cv-02155-JRT-LIB Doc. 78 Filed 06/17/21 Page 3 of 10




       Defendants David MacLaughlin, Benjamin Langner, and W. Anders Folk (“Federal

Defendants”), sued in their official capacities, by and through their attorneys, W. Anders

Folk, Acting U.S. Attorney for the District of Minnesota, and Kristen E. Rau, Assistant

United States Attorney, respectfully request that the Court place a filing restriction on Paul

Hansmsier, pro se plaintiff in the above-captioned matters, for the following reasons:

       1.       Since September 2020, pro se plaintiff Paul Hansmeier, an inmate at the

Federal Correctional Institution (FCI) in Sandstone, Minnesota, has commenced at least

five lawsuits for which the U.S. Attorney’s Office has received Complaints purporting to

assert claims against the prosecutors of his criminal case and the former or current acting

United States Attorneys, as well as various private parties.               See Hansmeier v.

MacLaughlin, et al., No. 20-cv-2155 (D. Minn.) (JRT/LIB) (“Hansmeier I”); Hansmeier v.

MacLaughlin, et al., No. 20-cv-2156 (D. Minn.) (JRT/LIB) (“Hansmeier II”); Hansmeier

v. MacLaughlin, et al., No. 21-cv-748 (D. Minn.) (JRT/LIB) (“Hansmeier III”); Hansmeier

v. MacLaughlin, et al., No. 21-cv-1167 (D. Minn.) (JRT/LIB) (“Hansmeier IV”);

Hansmeier v. MacLaughlin, et al., No. 21-cv-1426 (D. Minn.) (___/___) (“Hansmeier V”).

       2.       Hansmeier I, II, III, IV, and V all assert claims against the Federal Defendants

seeking declaratory and injunctive relief on the theory that the federal mail fraud, wire

fraud, and extortion statutes are unconstitutional. Although the complaints and amended

complaints in these matters are identical for all relevant purposes, Hansmeier has initiated

separate lawsuits against the Federal Defendants, as well as various Minnesota businesses

and members of the public. Specifically, while the Federal Defendants have been served

with or received the summonses and/or complaints in the five above-captioned cases, the


                                                3
            CASE 0:20-cv-02155-JRT-LIB Doc. 78 Filed 06/17/21 Page 4 of 10




U.S. Attorney’s Office is aware of approximately 31 additional cases in which Hansmeier

appears to be asserting the same claims against the Federal Defendants. Second Decl. of

AUSA Kristen E. Rau, ¶ 2 (June 17, 2021).

       3.       Hansmeier has not filed these suits in state or federal court, but has instead

“pocket-served” the Federal Defendants and certain individuals and companies according

to Minn. R. Civ. P. 3.01(a), which does not require filing to initiate suit in Minnesota state

court. Because the United States must remove a case within 30 days of receiving the initial

pleading “through service or otherwise,” 28 U.S.C. § 1446(b)(1), the Federal Defendants

removed the cases to federal court, where they have been consolidated or deemed related.

See Order to Consolidate Cases, Hansmeier I, Dkt. 24 (D. Minn. Dec. 8, 2020)

(consolidating Hansmeier I and Hansmeier II); Order to Consolidate Cases, Hansmeier III,

Dkt. 14 (D. Minn. Apr. 19, 2021) (JRT/LIB) (consolidating Hansmeier III with Hansmeier

I and Hansmeier II); Order of Direction to the Clerk of Court for Reassignment of Related

Case, Hansmeier IV, Dkt. 14 (D. Minn. May 20, 2021) (reassigning Hansmeier IV as a

“related” case). The Federal Defendants’ motion to consolidate Hansmeier V with the

prior-filed cases remains pending. Hansmeier V, Dkt. __ (D. Minn. June 17, 2021) (___/___).

In this manner, Hansmeier has avoided paying a filing fee in either state or federal court,

contrary to one of the main purposes of the Prison Litigation Reform Act of 1995

(“PLRA”), 28 U.S.C. § 1915A.

       4.       Even after being advised that one of the Federal Defendants is no longer a

federal employee, Hansmeier I (as lead case), Decl. of Benjamin Langner, Dkt. 45

(corrected exhibit filed Feb. 1, 2021), Hansmeier has continued to pursue claims and


                                               4
            CASE 0:20-cv-02155-JRT-LIB Doc. 78 Filed 06/17/21 Page 5 of 10




initiate suits against Mr. Langner for declaratory and injunctive relief that could not

reasonably be expected to be recoverable from a member of the public who is a private

citizen.

       5.       After the Federal Defendants’ consolidated motion to dismiss the amended

complaints in Hansmeier I and II was fully briefed, Hansmeier attempted to avoid

judgment in those matters by filing a “Suggestion of Mootness” in the former and a notice

of voluntary dismissal in the latter. Hansmeier I, Dkt. 67 (May 21, 2021); Hansmeier II,

Dkt. 38 (May 21, 2021). As the Federal Defendants have argued elsewhere, Hansmeier’s

attempts to avoid judgment are improper.          Consolidated Response in Opposition to

“Suggestion of Mootness” and Notice of Voluntary Dismissal, Hansmeier I (as lead case),

Doc. 70 (June 8, 2021). Indeed, these efforts seem to be Hansmeier’s latest attempt to

abuse the legal process, harass his former federal criminal prosecutors, and waste Court

resources.

       6.       Most troublingly, Hansmeier has made misrepresentations to the Court either

affirmatively or by omission in at least two of the five above-captioned cases.

Specifically, in Hansmeier I, Hansmeier filed a “Declaration of Service on Defendant

Looker’s Gentlemen’s Club, LLC” dated February 25, 2021. Hansmeier I, Doc. 51 (Mar.

4, 2021). In that declaration, Hansmeier represented that service had been completed on

Looker’s Gentlemen’s Club, LLC (“Lookers”), through the Minnesota Secretary of State.

Id. at 2. In the sworn declaration of an office supervisor at the Minnesota Secretary of

State, however, it is clear that service has not been completed on Looker’s through that

office. Hansmeier IV, Decl. of Anna Rollinger, Doc. 19 ¶ 13 (June 7, 2021). Similarly,


                                              5
            CASE 0:20-cv-02155-JRT-LIB Doc. 78 Filed 06/17/21 Page 6 of 10




in Hansmeier IV, Hansmeier represented that “Defendant Portland Corporate Center, LLC

has been served at its Registered Office Address[.]” Hansmeier IV, Compl. Cover Ltr.,

Doc. 1-1 (May 6, 2021); id., Mot. to Remand, Doc. 12 ¶ 4 (May 17, 2021). In fact,

however, Portland Corporate Center LLC has not been served. Id., Rollinger Decl. ¶ 14;

id., Decl. of AUSA Kristen Rau, Doc. 18 at ¶ 2 (June 7, 2021). Indeed, it appears that

Hansmeier suggested to the Court that service was complete and effective despite knowing

that it was not. Compare Hansmeier IV, Rau Decl., Doc. 18-1, Ex. 1 (Hansmeier letter

dated May 16, 2021, recognizing that service was not complete), with Mot. to Remand,

Doc. 12 (May 17, 2021) (motion dated May 13, 2021, suggesting that service was

complete). At the very least, Hansmeier failed to correct the misinformation he had

provided to the Federal Defendants and the Court once he became aware that it was

inaccurate.

       7.       “[A]lthough pro se litigants have a right of access to the courts, that right

does not encompass the filing of frivolous, malicious, or duplicative lawsuits.” Anderson

v. Butts, et al., No. 21-CV-0937, 21-CV-0971, 21-CV-0972, 21-CV-1022, 21-CV-1023,

2021 WL 1811846, *2 (D. Minn. May 6, 2021) (SRN/DTS). A court “has authority to

control and manage matters pending before it,” and “may, in its discretion, place reasonable

restrictions on any litigant who files non-meritorious actions for obviously malicious

purposes and who generally abuses judicial process.” In re Tyler, 839 F.2d 1290, 1292-93

(8th Cir. 1988) (per curiam); see also Westley v. Bryant, No. 14-CV-5002, 2015 WL

2242161, *10 (D. Minn. May 12, 2015) (discussing source of authority as All Writs Act

and inherent judicial authority). Courts in this district have frequently imposed such


                                              6
            CASE 0:20-cv-02155-JRT-LIB Doc. 78 Filed 06/17/21 Page 7 of 10




restrictions where vexatious litigants have “unnecessarily burdened the Court with fanciful

claims,” Stayton v. Mower Cty. Sheriff Office, No. 19-CV-1294, 2020 WL 736683, *4 (D.

Minn. Jan. 29, 2020), report and recommendation adopted, 2020 WL 733105 (D. Minn.

Feb. 13, 2020) (DWF/TNL), or otherwise employed abusive litigation tactics. See, e.g.,

Jackson v. Ossell, No. 17-CV-5483, 2019 WL 10890196, *3 (D. Minn. Aug. 8, 2019)

(JRT/BRT); Rickmyer v. ABM Security Servs., Inc., No. 15-CV-4221, 2016 WL 1248677,

*5 (D. Minn. Mar. 29, 2016) (JRT/FLN); Kolosky v. State of Minn, et al.., No. 05-CV-1350,

2006 WL 752937, *3 (D. Minn. Mar. 22, 2006) (JRT/FLN), aff’d, 256 F. App’x 854 (8th

Cir. 2007). The Eighth Circuit has itself ordered the imposition of filing restrictions where

a litigant has pursued “frivolous and vexatious” litigation. See, e.g., Sassower v. Carlson,

930 F.2d 583, 584 (8th Cir. 1991) (per curiam).

       8.       To determine whether a filing injunction is warranted, a court considers the

following four factors: “(1) the party’s history of litigation, particularly whether [the party]

has filed vexatious, harassing, or duplicative lawsuits; (2) whether the party had an

objectively good faith basis for pursuing the litigation; (3) whether the party has caused

needless expense to other parties or has posed an unnecessary burden on the courts; and

(4) whether other sanctions would adequately protect the court and other parties.”

Fleming v. Wells Fargo Home Mortg., No. 15-CV-2683, 2015 WL 5158707, *5 (D. Minn.

Sept. 2, 2015) (PJS/HB). If a court imposes a restriction it should not impose one “so

burdensome that it denies [a party] meaningful access to the courts.” Smith v. Ghana

Comm. Bank, Ltd., No. 10-CV-4655, 2012 WL 2930462, *16 (D. Minn. June 18, 2012)

(DWF/JJK). A court “must ensure that the injunction is narrowly tailored to fit the specific


                                               7
            CASE 0:20-cv-02155-JRT-LIB Doc. 78 Filed 06/17/21 Page 8 of 10




circumstances at issue,” and should allow the subject of a potential filing restriction

sufficient “notice and opportunity to be heard.” In re Charles Pointer, 345 F. App’x 204,

205 (8th Cir. 2009) (internal citations and quotation marks omitted).

       9.       Each of the four factors supports an appropriately tailored filing restriction.

Here, Hansmeier’s activities are a plainly harassing use of the legal process. First,

Hansmeier’s misrepresentations to parties and the Court are deeply troubling. While his

long history of lying to courts and abusing court process is well-established, this filing

restriction is not based on his prior duplicitous conduct. See United States v. Hansmeier,

988 F.3d 428 (8th Cir. 2021); Plea Agreement, United States v. Hansmeier, Doc. 103 at 4

(D. Minn. Aug. 17, 2018) (admitting misrepresentations to courts).             The requested

restriction is sought here because of the proliferation of dozens of duplicative and vexatious

lawsuits Hansmeier is now pursuing. The repetitive nature of his filings and their rapidly

increasing number suggest that Hansmeier intends to be vexatious. Second, it appears

clear that Hansmeier’s lawsuits are little more than an attempt to harass his former federal

criminal prosecutors. See Second Rau Decl., Ex. 1 (attaching letter from Hansmeier

stating, “If you have any practical suggestions for defeating internet-based piracy and

realizing the vision of the Americans With Disabilities Act without your clients prosecuting

me based on their disdain for the law, then I am all ears.”) Any argument that the instant

suits are rooted in a good faith basis, rather than an effort to seek revenge for his criminal

convictions, is unconvincing. Third, there can be no dispute that the manner and volume

of Hansmeier’s suits has required considerable expenditure of the government’s and the

Court’s resources that otherwise would have been directed to other matters. Fourth, no


                                               8
         CASE 0:20-cv-02155-JRT-LIB Doc. 78 Filed 06/17/21 Page 9 of 10




sanction short of a filing restriction would protect the government, members of the public,

or the Court. Hansmeier has been clear: “I have more cases on the way[.]” See Second

Rau Decl., Ex. 1. His abusive filings are plainly insufficient to provide notice of a

legitimate claim against any of the individual or company defendants named in the

captions, Fed. R. Civ. P. 8, and the undersigned has been advised by such individuals and

companies (or their counsel) that members of the public have been subjected to significant

confusion and distress by virtue of being named in Hansmeier’s harassing suits. Second

Rau Decl. ¶ 2. A tailored filing restriction is warranted.

       10.    In light of the above, the Federal Defendants respectfully request that

Hansmeier be placed under an appropriately tailored filing restriction preventing him from

pursuing in any federal district court without the express prior written permission of the

Chief Judge of the U.S. District Court for the District of Minnesota (1) any further filings

in the five above-captioned cases pending the Court’s decision on the fully-briefed

consolidated motion to dismiss the amended complaints in Hansmeier I and II, (2) any

copyright infringement or private enforcement actions pursuant to the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, and (3) any civil suit against David

MacLaughlin, Benjamin Langner, Erica MacDonald, W. Anders Folk, or the U.S.

Attorney’s Office.     Such a restriction would not bar Hansmeier from bringing a

meritorious action in this district in the event he obtains prior court approval.

       11.    While Hansmeier has not filed his suits in federal court, or state court for that

matter, the requested filing restriction on Hansmeier in federal court would allow the

Federal Defendants (and/or the United States or related defendants) to seek immediate


                                              9
        CASE 0:20-cv-02155-JRT-LIB Doc. 78 Filed 06/17/21 Page 10 of 10




dismissal of removed suits that violate the parameters of the restriction.

       12.    This motion is not made for any dilatory purpose and good cause exists for

the relief requested.

       13.    Hansmeier’s position regarding this motion is not known and not readily

ascertainable due to his incarceration.

       14.    A Proposed Order granting this motion will be filed on CM/ECF and e-

mailed to chambers.

                                                  Respectfully submitted,

Dated: June 17, 2021                              W. ANDERS FOLK
                                                  Acting United States Attorney

                                                  s/ Kristen E. Rau

                                                  BY: KRISTEN E. RAU
                                                  Assistant U.S. Attorney
                                                  Attorney ID No. 0397907
                                                  600 U.S. Courthouse
                                                  300 South Fourth Street
                                                  Minneapolis, MN 55415
                                                  Kristen.Rau@usdoj.gov
                                                  (612) 759-3180




                                             10
